Case 1:18-cv-01622-KMT Document 166 Filed 06/05/19 USDC Colorado Page 1 of 10

 

Onttes Sales Disheick Cewt Far The Distibl GF Ce lorado

 

 

  

 

      

  

 

 

 

KEDs, Plaintiff Cons > K pie p eOURT
_ cr
05 2bis
WNuWa2 c hal, De frrdorts, Tafoya

 

 

 

 

 

 

Vaiaks F Es Wotton Fer a juncdtan

 

Under Fed, A Liv PL od dni6 Loirks “e, eguity jicilictin’ 3

 

Pe flare Lhis Ce ire 4, \SSup. a Slrgus  abast- cahe- as ts tadry {his

Cown\ Should not i

 

 

 

 

 

 

 

 

 
   

 

 

than nalts 24d BAB de AY del

— serapndane as Me BD £2 We, 125 Cyc 23 “4 ) and Ane.

lt an, | vo tal de ukdek ust shale keen

 

 

reaertling We envelope ot Vneie NTO motion tye césnlss EOF we. (43,

 

 

 

 

 

 

oMonty mall pase on Io-l4-18 see Ex.d otluoned brexplratey

 

 

 

 
Case 1:18-cv-01622-KMT Document 166 Filed 06/05/19 USDC Colorado Page 2 of 10

 

Tian ian 7 Ua al celevewk USPS excords Blu tag

Oilnalrenty dad Snot ney exist secret lt the atbless,

 

 

Abad She 2lpreces uf FI wd TAT eich In Oklaana c:iby

 

504 Nurawest por heres, Wein Ste a W celeert USAS

 

da nas On. “war me uddve ss and wr \e “ail th Nine USP5 ts

 

urrd Anas ee AA ms : » mail o é Ace

   

 

 

 

Net Ce-gudeed by orgala ti tia Ao tdadsf y \wak “ATTEMOT” on Nhe
Spetuen So-ttnder’” aber; oll Alte televart Filings She Defedovt
shes Ae sulle cefne otis tab len dln 0 Acclai of

 

 

 

 

 

 

 

 

 

 

 

 

 

Tellin eet act Sis let Tlecn i

 

 

 

 

 

 

AS tice r “deine Li“ use Ais St unopa anal

 

 

 

 

 

 

 

 
Case 1:18-cv-01622-KMT Document 166 Filed 06/05/19 USDC Colorado Page 3 of 10

 

 

, 3,
IT. ERCISOF MATL VAADERT NG

 

 

 

 

4. AALOmngy leaa\ Pratl hui arrived }

 

 

Aa iL Un uve of 64 nissivg an nohives ; jtaines ov

 

Yate hi ee Fed. & lint Sta) natal x

 

 

 

 

 

 

a. QudSaing legal hail to C gtr’ neyer ocrived

 

 

 

avs awe, XL Lar Iden iby one ser of A lings Filed an Uey7-l8 via

 

Prison maildok tude Vuk neue wrivel ta Vne Cork. See

 

Plies Dark PC desccibing de datls),

 

 

 

——flatnbife state We Defrdint eal Sake Le eges bop

in_brrteitc TR Caleates Nee trot pale Plaats

 

3. Debewanks Main ks Disniss ELF he lH Tanpered LIT]

 

 

 

e Dhebendeks NID ECP We 143 Lous n_lo- dav delays

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-01622-KMT Document 166 Filed 06/05/19 USDC Colorado Page 4 of 10

4

UW Zipcode Lonperag Gail dub Bovw legal nail
Fade, 2 hae Hii! foe tneidents where pelea

Oat vay . coal - by bie Esmee Niles
akarney Ctcasieg Wwe. trail 2 be. ‘eedurnal +o seade~’ Py

Hae. 5 Prasad Seruie, S loi Haina dete:

 

 

 

 

 

    
 

 

 

 

 

 

 

AL RRGUREWT FOR CNSUNC Tow

 

 

 

 

 

| Menge Cg, 230 FRA bis (SL, Cin Ald),

Curks are besihet 4 ike ere with g petiin often decistas | __
Lunttining o la CWLESS

 

 

 

 

 

 

 

 

 

 

 

 

 
- Case 1:18-cv-01622-RMIT— Document 166 Fited 06/05/19 USDC Colorado Page 5 of 10

 

 

 

 

 

 

 

 

Ee The vidas ‘Wace Sloe

 

Plulabitt's Flat desdiaMun of rivsing mall cums clase tel
bn 3-30-18 wh reac % missing tr ites oe) ea- OS see | ec

 

 

octurea
ets pé . f Tv

 

 

® : Aru lajuncs'es

 

 

 

 

 

 

GOAN 4. Aa p . D? t¢ Cl,
- Hen zur Thon beh Aa F 544, 6

priechy p See see BLE He. ) ‘Al. 43 rod ek sabi nec]

 

(44n Cit. laac),

 

 

£
——_____— lye
j as

 

Da Deferdak Untlal stables Has aad LW Cacese

 

o“

 

Lie. 2008) ( upnlyicg 6 tended )_

sce Sebrier Mee ti ly 187.5 5B Clot

 

 

 

 

se lin alths fled hours 5.347 (1476)

Firgt & Fret

 

 

 

 

 

 
Case 1:18-cv-01622-KMT. Document 166 Filed 06/05/19 USDC Colorado Page 6 of 10

6

 

 

 

(“T The. ess. € Fict tnd Rc ina

: Ing jery, ")

  

 

 

 

 

 

 

 

tS Accessury, “), ad tools 4 V. he acl Ais td, 5 ah, eA

 

\b64Ad CO, n Vas, io Ad) geanbicg tee dare elScat—

K<sa, (444 1,5. Dist LEXIS

aan Lat wo Vensttluttarnl + ight avis Ma he fe eam lel po

 

 

hole pees Scheie, la? fd at \O8y ble ty Cit. dees)

ollegecl aprtales o& legal mail doh Edrding Fafillment oo For |

 

 

— 4 Thee “Ba lece. uf Naclships * Fauiss Plainkife

 

 
     

ots

~ iB

tLe sary ly

 

BoP Pali Be me bad Dacsnh fr
ft Re e4uite — SAFE ienak toe Rc Thea Oc Walling t $

 

~ Tacuey bs Plane gee tn Bee Rx Ra Cotbieg

 
 

 

 

 

 

 

 

 

 

policy on pratl \ a uch é
CORAL i . e cong tiubanal &
fc A Ac S cath, b f
Unt 7 bg i ‘L fem jbur5 uw
re i Ae Ll Bs po herclea an

 

 

 

 

 
Case 1:18-cv-01622-KMT Document 166 Filed 06/05/19 USDC Colorado Page 7 of 10

Zz

 

 

 

 

ape { (h Calleal (cay Scns =

» Follow mais Sy [he Curgtibali LGA

ye alas Tn The Aablic Ta teest’:

 

 

 

SUS Ff. 62M Lic 2203)" bli, dae

‘haltanal rights) cleo lec AEF,

  

 

 

dealing peisan an bnbvest of public de

Prrava , 642 F- Sapp. eda 27 Legal L gateds Fue law in aper-

 

 

 

 

Lusty, ~Lales nce eae galle nea paul bak Loti face tA

 

LIEN ol “A f> AL? Le
ages v. Lav al U5, As. 86 (1483),

 

 

  
 

Haw

 

C. Plain P is ‘Likely To bawecd Op. The

 

Merits’

 

 

 

Ficsk indiubin of Vie ‘is Vouk Psi abunidnam, |

 

will ge tg (iad Pot lain UM euthove Sees lans gules

 

 

 

 

 

wr bis ‘unkrbgedna” clue is (tla 39 Scot C1 ond inetrtwuble
Case 1:18-cv-01622-KMT Document 166 Filed 06/05/19 USDC Colorado Page 8 of 10

g

 

Molin 4, Visniss Ey, 3 ok \b Stladd rE CA _ No, 74 Quilaesdt

 

\arls . “ , ~A om ~ OF,
in ae 2- , Fe y lat. ae

 

dalton phe. came to Ye Centlusien Hout ite Seep Oh ovlicetricuabled

 

 

ECF We. (2. (nn 3-54),

 

 

Detondly , DF inbink's Geel ceclaradten ve ADK video tusboddon

 

i helen hee pose ak ee ory the. Ranoexts tance fF

 

 

 

 

an tee) Mls lane be can sdlyeelkes

 

 

 

 

ECF Wy. 143, Unis tS cutee thar Defindurts haw. caren | .

 

 

\o dtd iden eu pouch as Lod it 15 pduerse So Wem.

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-01622-KMT Document 166 Filed 06/05/19 USDC Colorado Page 9 of 10

 

 

 

a
trokign cal be wddtessca by tausge Lorplaind wasal secerrrd
his clad £ _

 

‘ i , nN “ 350 54/70
( ina 44 andurel ),

 

| Refoulents. Sheegte aveidal_ uf ony Sureury fudgrord Larsacge

 
 

 

 

 

in heb dispose. tackle ELF bas. 22 IAD tad \ tas

 

 

 

 

 

 

 

— bean taley, 29 Fd fo2

 

 

UP-p6 CZ thdie, 24¢)) Uregulrle tneales eed tp teurmrern sate ut th

 

 

 

 

 

aca. ON oe Lay peri tt Nbe abure—

   

  

NIA! \ IH LA = KA *

 

 

 

 

Etre taard tiunebin drains’ all ur ony

 

 

 

 
Case 1:18-cv-01622-KMT Document 166 Filed 06/05/19 USDC Colorado Page 10 of 10

 

 

or Ane isa DLL on arditizs,} (Lay the

 

 

F ROX Me Maley

ni det Shake or. lor the. ROY and lor lc. Le po
tenant AOL Bil lef
ab all £ we laher parties lakities are agents

 

 

of DeFirdank United Stabs.

 

Plalntr€e PRAYS For dosy/ other poleE is

 

Laur see's Fi Sty pendle-.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Patten Mar Vise Mocks

 

 

Pd Bay 257 Do EZ
Flucexe LD

 

 

 

laa Exyeiakl S~a7

 

 

 
